 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociation of Bridge,Structural andOrnamental Iron Workers Affiliated Local UnionNo. 597, AFL-CIOandLinbeck ConstructionCorporation.Case 12-CC-833January 21, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 20, 1973, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthisproceeding.Thereafter, the Respondent, theGeneral Counsel, and the Charging Party each filedexceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.1.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(b)(4)(i)(B)of the Act by engaging in, and by inducing andencouraging employees of Linbeck ConstructionCorporation to engage in, a strike against Linbeckwith an object of forcing or requiring Linbeck tocease doing business with Architectural Products,Inc.As set forth in detail in the Administrative LawJudge'sDecision,Respondent's business agent, onthemorning of May 11, 1973, asked ironworkersworking for Linbeck if they would like to go to,another project which offered considerable overtimepay.Within 30 minutes, the six ironworkers left thejobsite and were given referrals to the other projectby the business agent. The Administrative Law Judgecorrectly concluded that offering the Linbeck crewthe opportunity to earn overtime pay by transferringwas a pretext. The record supports the finding thatthe ironworkers were withdrawn from the jobsitebecause Architectural Products, Inc., a subcontrac-tor, had assigned work claimed by the Respondent toitsown employees represented by a different union.Thus, the object of the work stoppage was to attemptIThe Respondent has requestedoral argumentThis request is herebydeniedas the record,the exceptions,and the briefs adequatelypresent theissues and the positions of the parties2MemberKennedy would find thatRespondent's refusal to referironworkersto LinbeckfromMay I i to May 29, 1973, also violated the ActHe agreeswith the majority thatreferringthe Linbeck crew tothe Kennedyto force Linbeck,a neutralemployer, to cease doingbusiness with Architectural Products, Inc.The General Counsel, in filing limited exceptionswith respect to the violation of Section 8(b)(4)(i)(B)of the Act, requests that the Board substitute for thelanguage used in the Administrative Law Judge'srecommended Order and notice the language nor-mally used to remedy this type of violation. TheCharging Party filed similar exceptions.We findmerit in the exceptions and shall accordingly amendthe recommended Order and notice.2.The Administrative Law Judge found that theRespondent did not violate Section 8(b)(4)(ii)(B) oftheAct by threatening or coercing Linbeck for aproscribed objective. Although there is no evidencethat any of Respondent's agents expressly threatenedLinbeck, both the General Counsel and the ChargingParty contend that,sinceRespondent successfullyinduced the work stoppage against Linbeck, Respon-dent's conduct necessarily had the effect of threaten-ing Linbeck. We agree. As stated inLocal 370, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefftting Industry of the United StatesandCanada,AFL-CIO (Baughan Plumbing andHeating Company, Incorporated),157 N LRB 20, 21,"The Board has consistently held that a strike orwork stoppage against a neutral employer constitutesrestraint and coercion of such employer within themeaning of clause (ii) of Section 8(b)(4) of the Act."(Footnote omitted.) Accordingly, we find, contraryto the Administrative Law Judge, that Respondentviolated Section 8(b)(4)(ii)(B) of the Act by effective-ly inducing the work stoppageagainstLinbeck for aproscribed objective.3.Both the General Counsel and the ChargingParty except to the Administrative Law Judge'sfinding that Respondent did not violate Section8(b)(4)(ii)(B) of the Act by refusing to refer iron-workers to Linbeck from May II to May 29, 1973.We agree with the Administrative Law Judge that theevidence fails to prove that Respondent unlawfullyrefused to refer ironworkers. Although the evidenceshows that Linbeck requested ironworkers on May11, 1973, and that Respondent did not refer anyemployees untilMay 30, 1973, the evidence alsoshows that there was a shortage of ironworkers in thearea.2 On the state of the record herein, it would beat least asvalid to infer that the failure to referironworkers was caused by the lack of ironworkers asto infer that it was caused by a proscribed objective.Accordingly, we find that the General Counsel hasprojectwas a pretext and Respondent thereby violated Sec. 8(bx4)(i)(B) and8(b)(4)(u)(B)of the Act The refusal to supply ironworkers until the eve ofthe 10(I) injunction proceeding was just as unlawful as the removal of theironworkers from the job, in Member Kennedy's view Logic dictates^that ifthe withdrawal was a pretext then the failure to supply replacements wasalso a pretext208 NLRB No. 74 INTERNATIONAL ASSOCIATION,IRON WORKERS NO. 597not met his burden of proof and we shall adopt theAdministrative Law Judge's dismissal of this allega-tion.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 3 in the Decision of theAdministrative Law Judge and substitute thereforthe following:"3.By engaging in, and by inducing and encourag-ing employees of Linbeck Construction Corporationto engage in, a strike against Linbeck to cease doingbusinesswithArchitecturalProducts, Inc., theRespondent has violated Section 8(b)(4)(i)(ii)(B) ofthe Act."ORDERPursuant to Section 10(c) of theNational LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below,and herebyorders that the Respon-dent,International Association of Bridge,Structuraland Ornamental IronWorkersAffiliatedLocalUnion No. 59/, AFL-CIO, Jacksonville,Florida, itsofficers,agents, and representatives,shall take theaction set forth in said recommended Order, asmodified below:1.Delete paragraph I of the recommended Orderand substitute therefor the following:"1.Cease and desist from:"(a) Threatening,coercing, or restrainingLinbeckConstructionCorporation,orany other personengaged in commerce or in an industry affectingcommerce,where an object thereof is to force orrequire Linbeck Construction Corporation, or anyother person,to cease doing business with Architec-tural Products, Inc."(b) Engaging in, or inducing or encouraging anyindividualemployed byLinbeck Construction Cor-poration,or anyother person engaged in commerceor in an industry affecting commerce, to engage in, astrike or a refusal in the courseof hisemployment touse,manufacture,process, transport,or otherwisehandle or work on any goods, articles, materials, orcommodities or to perform any services,where anobject thereof is to force or require LinbeckConstruction Corporation,or any otheremployer orperson,to cease doing business with ArchitecturalProducts, Inc."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIX525NOTICE To EMPLOYEESAND MEMBERSPOSTFD BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:WE WILL NOT threaten, coerce, or restrainLinbeck Construction Corporation, or any otherperson engaged in commerce or in an industryaffecting commerce, with an object of forcing orrequiring any such person to cease doing businesswith Architectural Products, Inc.WE WILL NOT engage in, or induce or encour-age any individual employed by Linbeck Con-structionCorporation,or any other personengaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal in thecourse of his employment to use, manufacture,process, transport, or otherwise handle or workon any goods, articles, materials, or commoditiesor to perform any services, where an objectthereof is to force or require Linbeck Construc-tion Corporation, or any other person, to ceasedoing business with Architectural Products, Inc.IN rERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS AFFILIATEDLOCAL UNION No. 597,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerningthis noticeor compli-ance with its provisions may be directed to theBoard'sOffice,Federal Building, 400West BayStreet,Jacksonville,Florida32202,Telephone904-791-2168.DECISIONCHARLES W. SCHNEIDER,Administrative Law Judge: OnMay 17,1973,Linbeck Construction Corporation, theChargingParty,filed an unfair labor practice charge, andon May 25,1973, an amended charge, against Internation-alAssociation of Bridge,Structural and Ornamental IronWorkers AffiliatedLocal Union No. 597, AFL-CIO, the 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, alleging that the Respondent had violatedSection 8(b)(4)(i) and (ii)(B) of theNational LaborRelations Act (29 U.S.C. § 151,el seq.).On June 25, 1973,theRegional Director issued a complaint and notice ofhearing upon the charges. In sum the complaint allegedthat the Respondent struck, and induced and encouragedemployees of Linbeck, the Charging Party, to strike,threatened Linbeck, and refused to refer ironworkers tohim with an object of compelling Linbeck and otherpersons to cease doing business with Architectural Prod-ucts, Inc. The Respondent duly filed its answer denying thecommissionof unfair labor practices.Pursuant to notice a hearing was held before me atJacksonville,Florida on July 17, 1973. All parties wererepresented at the hearing by counsel, and were affordedfullopportunity to be heard, to introduce materialevidence, to present oral argument, and to file briefs.Briefswere filed by the Respondent, the Charging Party, and theGeneral Counsel on, respectively, August 13, August 15,and August 17, 1973. Upon consideration of the entirerecord and the briefs, and upon my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF LINBECK AND OFARCHITECTURAL PRODUCTSLinbeck Construction Corporation is a Texas corpora-tion, licensed to do business in the State of Florida, whereit is, and atall timesmaterial herein has been, engaged inbusinessas a general contractor in the building andconstruction industry. Linbeckmaintains an office inJacksonville,Florida, and has been since September 1,1972, to the present engaged, as the general contractor, inthe construction of a multimillion dollar professional officebuilding located at 820 Prudential Drive, Jacksonville,Florida. During the past 12 months, Linbeck, in the courseand conduct of its aforesaid building project, has pur-chased and received materials and supplies valued inexcess of$50,000 which were shipped directly to it frompoints located outside the State of Florida.Architectural Products, Inc., is a Florida corporation withitsprincipal office and place of business at Palm BeachGardens, Florida.It isengaged in business in various citieswithin the State of Florida as a specialty contractor.During the past 12 months, Architectural has purchasedand received at various jobsites in the State of Floridasupplies and materials valued in excess of $50,000, whichwere shipped directly to it from points located outside theState of Florida. At all times herein, Architectural has hada subcontract with Linbeck to erect and install all exteriorwallpanels used in the construction of the aforesaidprofessional office building.Linbeck and Architectural are now, and have been at alltimesmaterial herein, engaged in commerce, or in anindustry affecting commerce,within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociation of Bridge, Structural andOrnamental Iron Workers Affiliated Local Union No.597, AFL-CIO, is a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssueThe theory of the General Counsel and the ChargingParty is that the RespondentIronWorkers threatened andconducted a strike against Linbeck, the general contractoron the project involved, to compel him to cease doingbusinesswith his subcontractor, Architectural Products,because Architectural had assigned the erection of exteriorcurtain wall panels, known as Corspan, on the building totheCarpenters Union, rather than to the Iron WorkersUnion.This the Respondent denies. Though the Respondent hasraised some legal arguments, disposed of hereinafter, as Ihave analyzed the evidence the issue is solely one ofmotivation. It is conceded that Linbeck's ironworkers leftthe job. The question is why?1.The jurisdictionalagreementbetween theunionsFor a number of years prior to 1967 a jurisdictionaldispute existed between Local 627 of the CarpentersUnion,Local 2 of the Bricklayers Union, and theRespondent Iron Workers Union Local 597, as to whoshould install precast exterior wall panels on buildings inthe Jacksonville, Florida,area.However, in 1967 the threeunions resolved their differences and on October 26 of thatyear entered into a written agreement signed by therepresentatives of each, allocating the installation of thepanel work among the respective crafts pursuant to certainspecified criteria. To the extent material here, the agree-ment provided that onsinglestory structures such panels,ifnot laid in wet mortar, should be installed by theCarpenters and the Iron Workers with an equal compositeworking crew. On multistory buildings, the agreementprovided that the panel should be installed in accordancewith "the existing agreement between the Bricklayers andIronWorkers International Union."The terms of the "existing agreement" are not disclosedin the record. However, the testimonyindicatesthat theparties contemplated that, however the work was assignedas between the Carpenters and the Bricklayers, the IronWorkers would share equally with either union. So far asthe record discloses, thisagreementwas continuouslyobserved by the unionsuntilthe interposition of Architec-tural Products Inc. and the Johns-Manville Corporation onthe instant project, when Architectural Products assignedthe installation of Corspan exclusively to the Carpenters inaccordance with a national policy of Johns-Manville, themanufacturer of the panel, to have it installed by membersof that craft.2.The projectThe project involved is the construction of a multistoriedprofessional office building in the city of Jacksonville.Linbeck is the general contractor. Architectural Products is INTERNATIONALASSOCIATION,IRON WORKERS NO. 597primarily involved in the sale, and occasionally theinstallation, of Corspan. Linbeck employed Architectural,under contract, to supply and to install Corspan on theproject.Corspan is manufactured by Johns-ManvilleCorporation.Architectural Products is a distributor ofCorspan under contract with Johns-Manville. So far asappears this is the extent of Johns-Manville's interest in theproject.Erection of the panels on this project involves raisingthem into position and attaching them by toggle bolts toangle irons welded to inserts in the building. Insertion ofthe angle irons and the welding is performed by membersof the Respondent Iron Workers employed by Lmbeck,and the assignment of that work is not the subject ofcontroversy.3.Employment of ironworkersAt least one subcontractor on the job, Blair ContractingCompany, a structural steel contractor, also employsironworkers. These ironworkers, as well as those employedby Linbeck, were secured through the Respondent's hiringfacilities in Jacksonville.Linbeck's principal office is in Houston, Texas. At notime has it hadanycontract with the Respondent IronWorkers. At all materialtimesthe demand for ironworkersin the Jacksonville area has exceeded the supply.Linbeck began to need ironworkers for the project aboutApril 1, 1973, and at that time Superintendent Lawsonrequested John Bowden, business agent of the Respondent,to supply him with such help. However, because of theshortage of ironworkers, Bowden was unable to furnishany to Linbeck until April 16, at which time he sentLinbeck one man. From then on Linbeck got ironworkersintermittently, one or more at a time, until by May 1 therewere approximately one-half dozen on his payroll. Theyremained on the job until May 11, 1973, at which time theyleft under the circumstances which are alleged to constitutethe unfair labor practices.During this period of employment some of Linbeck'sironworkers complained to Respondent Business AgentBowden about safety conditions on the job, and also aboutother workers being permitted to do work in the jurisdic-tion of the iron craft. Bowden spoke to Lawson about thesafetymatter, and the conditions were apparently reme-died.With respect to the jurisdictional question, Bowdentold the ironworkers that this was a consequence of hisbeing unable to supply Lawson with a sufficient number ofemployees to perform the work.In addition, a number of the ironworkers on the Job, whowereonan8-hour-day 5-day-week schedule, toldBowden that they would like to be assigned to projectswhere they could work overtime. The men particularlyIThe finding as to the apparent disagreement between the Bricklayersand the Carpenters is based on the testimony of Respondent'sBusinessAgent Bowden. Thus his testimony (Tr p. 148)George [Schuman, business agent of the Bricklayers Union]interpreted it to he that of precast-the carpenters, when they comealong, said that this is some othersubstance;they interpreted it to beanother thing,and they got in a hassle over it;Inever entered into it.xThe text of the latter, addressed to Carpenters Local 627, and withcopies to Superintendent Lawson. and to William M. Malone, Johns-527asked for assignment to the Kennedy project, oneinvolving the construction of an electrical generating plant.Bowden told the men that he would send them at the firstopportunity.4.The disagreement between the Bricklayers andthe CarpentersDuring the month of April,disagreementapparentlydeveloped between Bricklayers Local 2 and CarpentersLocal 627 as to which of them should be entitled under theterms of the 1967 agreement to erect the Corspan forArchitectural Products on the Linbeck job. This disagree-ment did not involve the Iron Workers since both theBricklayers and the Carpenters were in agreement that inany event the Iron Workers should participate in theerection with a composite crew. The disagreement revolvedaround whether Corspan was a precastmaterial.[As an apparent consequence of this disagreement, ameeting of representatives of the Bricklayers Union, theCarpentersUnion, and the Respondent was held inSuperintendent Lawson's office at the jobsite in late April.Thismeeting wascalled byBusinessAgent Schuman of theBricklayers.The Carpenters were represented by theirBusinessAgent George Geiger, and the Respondent IronWorkers by John Bowden. Superintendent Lawson wasalso present.At this meeting Schuman and Geiger aired theirapparently differing interpretations of the 1967 agreement,respectingwhether the Bricklayers or the Carpentersshould erect the Corspan. Both were in agreement thatwhichever of them did the work the Respondent IronWorkers would participate in accordance with the terms ofthe1967agreement. Schuman asked SuperintendentLawson tomake an assignmentof the work. Lawsondeclined, stating that he had no authority to do so, that itwas a matterfor Architectural Products to decide, and themeeting ended on that note.BusinessAgent Bowden didnot participate in this discussion. His only participation inthemeeting was to speak to Lawson concerning safetyconditions on the job.5.The assignmentApproximately May 3, 1973, Robert Boyle, president ofArchitectural Products, made a formal assignment of theerection of the Corspan to the Carpenters. Respondent'sBusinessManager Bowden learned of this assignmentapproximately May 5, and on May 9 the Carpenters beganinstalling the panels.Boyle's letter of assignment did not specifically state thatthe Iron Workers would not participate in the erection.2Business Agent Bowden assumed after hearing of theManville Sales Corporation, Atlanta, Georgia, is as follows:Please consider this letter as assignment of the subject work to theCarpenters Local Union #627Johns-Manville Corspanpanels are an asbestos cement extrusion andthe assignmentismade basedon the existing national practicefor thisproductPlease accept our apologies for not making this assignment sooner but(Continued) 528DECISIONS OF NATIONALLABOR RELATIONS BOARDassignment that the Iron Workers would participate in theerection in accordance with the agreement. He continuedto be under this impression until the May 11, when he wasadvised to the contrary under circumstances to bedescnbed.36.The request from KennedyOn May 10, 1973, Bowden received a request from thecontractor on the Kennedy project for a crew of ironwork-ers for an emergency job. This job involved overtime atdouble pay-either 10/6 or 10/7, the record is not clearwhich.47.May 11; the ironworkers leave Linbeck's jobOn the following day, May 11, Linbeck's ironworkersreported to the job at the regular hour, 7 a.m., and beganwork as usual. During the next several hours a series ofconversations took place involving Ironworker StewardThomas Canady, Superintendent Lawson, Business AgentBowden, and Iron Worker Foremen Charles Thrasher andRay Hoffman, following which Linbeck's ironworkers leftthe job and went to work on the Kennedy project. There issome inconsequential conflict in the testimony as to thesequence and the initiation of these conversations, butsubstantially none as to their import. I have reconstructedthe essential particulars as follows:At or about 8:30 a.m. Steward Canady came toSuperintendent Lawson's office and asked Lawson wheth-er the Iron Workers were going to participate in theerection of the Corspan. Lawson advised Canady that thework had been assigned by Architectural Products to theCarpenters, and he showed Canady a copy of the letter ofMay 3, 1973. Canady then telephoned Business AgentBowden, who indicated to Canady his disinterest in theassignment,but nevertheless asked Canady to haveLawson call him (Bowden).Lawson then telephoned Bowden, who asked Lawsonwhether the Iron Workers would participate in the erectionof the panels. Lawson gave Bowden the same reply he hadgiven Canady. Bowden then asked Lawson to have Canadycallhim (Bowden).Within the next several minutesBowden spoke to Canady and to Iron Worker ForemanThrasher, a member of the Iron Workers, and asked themwhether they and the crew would like to go on theKennedy job. Canady and Thrasher replied in theaffirmativeand within 30 minutes all of Lawson'sironworkers left the job, were given referrals by Bowden tothe Kennedy project and went to work there. Superintend-ent Lawson observed the men's preparation for leaving andgave them their paychecks. They gave him no reason forwe were underthe false impression that when we signed the contractwith your local, the contract itself acted as an assignment.3This finding is based in part on Bowden's testimony and in part oninference. Bowden testified that on May I1 he advised Respondent's jobsteward for Linbeck, Thomas Canady. that he assumed that the ironWorkers would nor participate in the erection of the Corspan.He latertestified, however, that at thetime oftheMay I I events he was operatingunder the assumption that the Iron Workers would get half the Corspanwork, in accordance with the April agreement of the three unions Thislatter testimony seems in accord with the occurrences on May 114BusinessAgent Bowden's testimony was that it was a 10/6 job (that isleaving the job and apparently he did not ask for any. By8:45 a.m. the ironworkers were gone.At or about 9:30 a.m. Superintendent Lawson sought toreach Business Agent Bowden by telephone but was unableto.At or about 11:45 a.m.he called again,this timereachingBowden.Lawson asked Bowden why he hadpulled the men off the job. The gist of Bowden's reply isthat Linbeck and Architectural had not abided by the areapractice, the 1967 agreement,in assigningtheCorspanwork and that he (Bowden) "didn't want . . . outsiderscoming in and disrupting the trades council by not abidingby the localagreements." Lawson replied that Architectur-alProducts and Johns-Manville did not consider thematerial to be precast and therefore not subject to the 1967agreement. Lawson said that it was not his responsibility tomake the jobassignment, to which Bowden agreed, adding,however, that as thegeneralcontractorLawson wasresponsible for the actions of Architectural. Bowden alsotold Lawson that the men were dissatisfied and wanted toleave the job, and that as soon as he had more men hewould send them to Linbeck. The conversation apparentlyfinally terminated with Bowden telling Lawson that he hadchecked with his attorney and that he felt that he was onsolid legal ground, and that Linbeck could take the matterto court if it wanted.5On the same day, May 11, Superintendent Lawson sent atelegram toBusinessAgent Bowden with a copy to theInternational IronWorkers Union, stating the following:This is to advise you that you have improperly caused awork stoppage on the Laurette J Howard Building atBaptistHospital as a result of a work assignmentdisputebetween your Union and the CarpentersUnion. This conduct is in direct violation of thecollectivebargaining agreement and the NationalLabor Relations Act. We demand that you immediate-lyman this job and submit your dispute in accordancewith the proper procedure.The reference to a collective-bargaining agreement isapparentlytoagreementsbetween the various craftconstruction unions in the Jacksonville area and theparticular contractors.As has beenseen,there is nocollective-bargaining agreement between Linbeck and theRespondent.Lawson, unfamiliar with area practices,appears to have been under the erroneous impression atthat time that there was a multiple-employer contractbetween the Jacksonville construction contractors associa-tion and the various unions. Bowden's testimony as to thetelegram was that he did not see it, though conceding thatitmay have been delivered to his office.On May 17, 1973, Linbeck filed the instant charge of10 hours a day, 6 days a week), the testimony of Charles W Thrasher, IronWorker's foreman for Linbeck, is that it was a 10/7job (10 hours. 7 days)aThe findings as to this conversation are based on a composite of thetestimony of Lawson and Bowden.Lawson's testimony as to the incidentcontains no reference to Bowden's statement that the crew was dissatisfiedwith thejob.Nor does Bowden's direct examination Bowden's first allusionto it is on cross-examination.Bowden admitted the gist of the abovefindings as to his statements concerning the assignment of the Corspanwork As to the reference to having checked with his attorney. Bowden'stestimony is that he may have made the statement in jest, but that he hadnot in fact consulted his attorney INTERNATIONAL ASSOCIATION,IRON WORKERS NO. 597violation of Section 8(b)(4), and on May 25 an amendedcharge. Linbeck also filed a charge of violation of Section8(b)(4)(D)of the statute alleging the existence of ajurisdictional dispute, but this charge was later withdrawn.The departure of Linbeck's ironworkers did not immedi-ately affect the Corspan job. because the galvanized ironangles for attaching the Corspan to the building had at thattime been installed on several floors. The testimony ofRobert Boyle, president of Architectural, is that Corspanerection continued through the month of May and thenshut down the first 2 weeks of June pending the installationof more angle non.At the time Linbeck's ironworkers left the Linbeck job,Blair Contracting Company, the structural steel contractor,had no ironworkers on the project. About May 18 or 20Superintendent Lawson called Blair and asked for the loanof some of Blair's ironworkers. Blair then called BusinessAgent Bowden and asked Bowden if he had any problemon the Linbeck job, saying that he had more work to do onthe project and wanted to be sure before he returned.Bowden told Blair that there was no problem and that ifBlair had any work to do at the project he should go aheadand do it. Blair did not loan any of his ironworkers toLinbeck.8.The return of the ironworkersBy May 30 the emergency job at the Kennedy project towhich the Linbeck crew had been dispatched was substan-tiallycompleted and the crew thereupon returned toLinbeck. Since that date there have been no interruptionsand the Respondent has supplied Ltnbeck with all theironworkers Linbeck has requested.On June 7, 1973, a hearing was held in the United Statesdistrict court on the General Counsel's request for aninjunctionagainst theRespondent on the 8(b)(4)(B)charge.9.The June 8 meetingOn June 8, 1973, a meeting was held at the jobsitebetween representatives of the Respondent and representa-tives of the Carpenters. Representing the Respondent wereJohn Walsh, an international representative,and BusinessAgent Bowden; representing the Carpenters were VanPittman,an internationalrepresentative, and Local 627officialsGeorge Geiger and John Sea. SuperintendentLawson also attended. The purpose of this meeting was toattempt to resolve the underlying jurisdictional problem.Thiswas essentially a meeting between internationalrepresentatives.While Bowden's testimony is that he toldInternationalRepresentativeWalsh that he was notinterested in the Corspan work,it isundenied that the IronWorkers contended at this meeting that the issue should besettled within the bounds of the 1967 agreement, and thatBowden said specifically "half the work is mine, we'reentitled to it." Apparently nothing came of the meeting.Though its ostensible purpose might suggest that theCarpenters had reversed their previous position and werenow claiming all the Corspan work, the evidence does not529reflect such a development. I infer from the absence ofindication of such a reversal, and from the fact that the8(b)(4)(D) charge was withdrawn, that the Carpenterscontinued to agree that the Iron Workers should share inthe erection.Other than what may be inferred from what has beenstated, so far as the record discloses, neitherBusinessAgent Bowden nor any other representative of the IronWorkers ever made any demand either upon Linbeck orupon Architectural Products that the work of erectingCorspan should be assigned to Iron Workers.B.ConclusionsThe complaint alleges that the Respondent engaged in astrikeor work stoppage, and induced and encouragedindividuals to so engage, and has threatened Linbeck andothers through (a) action of Bowden and Thomas Canadyon May 11, 1973, in withdrawing Linbeck's ironworkers,(b) threats by Bowden to Linbeck that the Respondentwould not permit its members to work for Linbeck unlessthe Iron Workers participated in the Corspan erection, and(c)refusal to refer ironworkers to Linbeck during theperiod from May II to May 30. 1973.Ifind no evidence to sustain the allegation in (a)respectingThomas Canady, the allegation in (b) thatBowden threatened Linbeck, or the allegation in (c) thatthe Respondent refused to refer ironworkers to Linbeck. Iwill therefore recommend that those allegations be dis-missed. That leaves for resolution the question whether therecord establishes that the Respondent engaged in orinduced and encouraged employees to engage in a workstoppage or strike. If so, the conclusion that they did mustbe bottomed on a finding thatBusinessAgent Bowden'saction in asking Steward Canady and Foreman Thrasherwhether the crew would like to go on the Kennedy job andinproviding them with referrals when the answer wasaffirmative constituted either: (1) the calling of a strike orwork interruption by Bowden, (2) the inducement orencouragement of one, or (3) that the action of the crew inleaving the job wasitself astnke. Unless at least one ofthese alternatives can be found no violation has beenestablished.I find the evidence insufficient to warranta conclusionthat the employees' action in leaving the job was with apurpose by them to strike. This record will not support afinding that the employees themselves were animated byany motivein leavingthe job other than the desire tosecure the overtime work at Kennedy.6This, however, does not end the matter,sinceBowden'saction in offering the crew the Kennedy employment andin dispatching them, if motivated by his displeasure overthe Corspanassignment,may constitute the calling of astrikeor inducement or encouragement of one. If thatmotivation were present I have no substantial problemwith finding the inducement and encouragement, even ifthemotivation were not communicated to and may havebeen unknown to the employees. An awareness thatinducement or encouragementistakingplace is not6Or, perhaps,as Foreman Thrasher testified for himself, his dissatisfac-tion with thejob. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDessential to a finding of their existence, anymore than isconsciousness of fraud, deception, or seduction a conditionof their being. However, to deem Bowden's conduct asconstituting the calling of a strike may not immediately beso clear.The coincidence of the withdrawals from the job withoutnotice over the span of approximately one-half hour, withthe disclosure to Bowden that the Iron Workers would notparticipate in the Corspan erection work, raises a strong,and in the absence of effective rebuttal, irresistible,suggestion that the withdrawals were the result of thedisclosure.Here, however, there are contraindications onwhich the Respondent relies. Bowden's testimony is that hetook the crew from the Linbeck job because (1) they weredissatisfied, (2) the Kennedy project, which involved theconstruction of a generator, was at that moment the moreimportant one, and (3) earnings were greater because of theovertime, and the men had been asking for such anassignment.Bowden further testified that he was notinterested in the Corspan work for the reason that he couldnot supply men to do it. There is evidence to support theseassertions, and if there were not other factors tending torefute them, they might indeed carry the day. But on thetotality of the evidence I am not persuaded that these werethe substantial operative considerations.If dissatisfaction with the job is equated with the desirefor overtime work, I am willing to accept that in thisrespect the employees may have been dissatisfied. But Ithink it significant that this dissatisfaction, according toBowden and Thrasher, had existed from the beginning ofthe job. I therefore find it difficult to accept desire toassuage that discontent as a satisfactory explanation forthe abrupt and coincidental transfer. And if by dissatisfac-tion is meant other specific grievances, such as safetyconditions and the performance of ironworkers work byothers, those are also of doubtful acceptability.BusinessAgent Bowden's testimony, I believe, makes plain thatafter his complaint to Superintendent Lawson in April withrespect to safety conditions the matter was adjusted. Withrespect to the intrusion upon Iron Workers jurisdiction,Bowden's testimonyis, ashe himself explained to the crew,that this resulted from inability of Bowden to supplyLinbeck with sufficient ironworkers to perform the tasks.This then leaves as possible motivation for the transfer ofthe crew the providential occurrence of the temporaryemergency at the Kennedy project with its opportunity forovertime. In the absence of dispute I have acceptedBusinessAgent Bowden's testimony as to the Kennedydevelopment. Equally, but with somewhat more hesitation,Ihave also accepted the testimony of Bowden andForeman Thrasher to the effect that the entire crew,without exception, accepted the transfer because of theirdesire for the overtime; for such unanimity of view, ifovertime was the substantial attraction, seems surprising.On its face, then, the explanation for the transfer may haveapparent plausibility.When combined with other admittedor uncontroverted evidence, it provides arguable surfacesupport for the proposition that the work assignment wasunrelated to the job shift. Thus, I find that had the IronWorkers been permitted to participate in the erection ofthe Corspan, Bowden might have been unable to supplythe necessary men. The additional work would only haveprovided him with additional problems in manning theprojects in the area.In that sense,then,I think that we cansafely accept Bowden's testimony that he had no interest inthe work. That conclusion, however, does not rule out thepossibility that he had other interest in retaining it. Alsosupportive of the Respondent, to some extent, is the factthat the Respondent was under no obligation, contractualor otherwise, to man Linbeck's job. It had no contract withhim and was under no legal requirement to supply himwith labor. On the other hand, the Kennedy projectpresumably involved a contract relationship between theRespondent and the contractor. Bowden could thus, as hetestified, feel under an understandable obligation to prefersupplying Kennedy to supplying Linbeck.Other factors support the defense. Thus, as soon as thework at Kennedy was completed the crew was returned toLinbeck. In addition, while the crewwas atKennedy,Business Agent Bowden assured subcontractor Blair thathe (Bowden) had not pulled the ironworkers off theLinbeck job and told Blair that he should continue with hiswork on the project using his Iron Worker employees. Inaddition, it must be remembered that at no time did theRespondent make a specific demand on either Linbeck orArchitectural Products for the Corspan work. On thosefacts the Respondent's defense thus hasa prima facieplausibility.However, other facts tend to impair thatconclusion.In the first place there is the matter of coincidence,which, while not alone conclusive, is of weight. While thepossibility of coincidence is not impossible of acceptance,the concurrence of events is sufficiently striking, in thecircumstances,as to require rather convincing demonstra-tion that it may satisfactorily be ascribed to coincidence.Second is the fact that the crew was transferredprecipitately in the middle of a shift. While an emergencyinvolvingpreservation of life or property might wellrequire abrupt action, there is no suggestion that theemergency on the Kennedy job was of such character.Third,Bowden gave Linbeck no prior notice of thesituation, despite the fact that, according to Bowden, hewas advised on the afternoon of the previous day of theKennedy emergency. Indeed, his testimony is that on theafternoon of the 10th he sought to notify the Linbeck crewof the Kennedy opportunity, but they had already left theproject for the day. On the following morning, though thecrew began work at 7 a.m., Bowden did not speak to any ofthem until approximately 8:30, when he first talked toSteward Canady-and that conversation was neither onBowden's initiative nor did it have reference to theKennedy job. As we have seen, the conversation only cameabout because Canady called Bowden with reference to theIronWorkers' participation in Corspan erection. Over theperiod of apparently the next half hour Bowden, accordingto his testimony, had another conversation with Canady,and one with Lawson, in neither of which did he suggestthat the Linbeck crew was needed at Kennedy. It was notuntil after he had been specifically advised by Lawson thatthe ironworkers would not participate in the Corspanerection that Bowden called Foreman Thrasher andadvised him as to the availability of the Kennedy work. INTERNATIONAL ASSOCIATION,IRON WORKERSNO. 597531Even then Bowden did not inform Lawson of the situation.Itwas Lawson who had to call Bowden to ask the reasonfor withdrawal-a matter which took several hours. Thisdespite the fact, according to Bowden, that he had decidedprior to talking to Canady, Lawson, and Thrasher on May11that he would offer the men transfer to Kennedy.Bowden's studied silence on the subject of Kennedy untilafter he had learned of the decision as to the Corspan, isinconsistentwith any conclusion that up to that point hewas seriously considering offering the crew transfer toKennedy.But, it is suggested, since Bowden had known for somedays of the assignment of the Corspan work to theCarpenters, his conversation with Lawson on May 11could not have precipitated the transfer. That conclusiondoes not follow, for the reason that Bowden first learned intheMay 11 conversation that the Iron Workers would notparticipate in the Corspan erection. Up until that timeBowden had assumed that the Iron Workers and theCarpenters would perform the erection with a compositecrew, in accordance with the 1967 agreement and theunderstanding of the parties reached in the April meeting.That fact, I believe, is the clue to the subsequent action.But apart from those inferences based on the circum-stances,there is direct testimony that the jobassignmentwas a factor in the transfer. Thus, when Lawson finallyreached Bowden at 11:30 a.m. on May 11 and asked himthe reason for the transfer, Lawson's testimony is thatBowden replied that they had not abided by area practicein assigningthe Corspan work, and that he did not want"outsiders" coming in and disrupting the Trades Councilby disregarding local agreements. Bowden admits that the1967 agreement was discussed and stating that it shouldhave been given some consideration, and further that hemay have said that he had consulted his lawyer and feltthathe was on sound legal ground. I think it a fairinterpretationof this conversation, in the light of thebackground, that Bowden indicated to Lawson his dis-pleasure with the Corspan assignment and additionallyindicated that this was the reason for the transfer.In thisrespect it is significant, I think, that at no time did Bowdenadvise Lawson that the reason for the transfer was anemergency job at Kennedy. His sole explanation toLawson, according to Bowden's testimony, is that the menwere "dissatisfied" and wanted to go on an overtime job.Queried on cross-examination as to why he did not giveLawson all the reasons for the transfer, Bowden's reply wasthat he did not think it was "necessary."I think it follows from these facts, and I find, thatBowden took advantage of the availability of overtimeemployment on the Kennedy project as a pretext foroffering the Linbeck crew the opportunity to transfer, andthat he did this to exhibit his displeasure at the failure ofthe Iron Workers to be assigned some of the Corspan work.That the Iron Workers did not need the work is beside thepoint.As Bowden's statement to Lawson indicated,Bowden resented the fact that out-of-area contractors,noneof them under contract with the Iron Workers, shouldcome into Jacksonville and upset, or permit the upsetting,of jurisdictional agreements of long standing. It is notdifficult to sympathize with that position. As we have seen,the 1967 agreement amicably, and apparently permanent-ly,resolved a vexing and recurring dispute between thethree unions.While there may be, and apparently was,reasonable difference of opinion as to whether or not theCarpenters or the Bricklayers should have primary jurisdic-tion under the 1967 agreement over the installation ofCorspan, there is no apparent reasonable justification forthe exclusion of the Iron Workers from participation in theerection,since all the involved unions were in agreement inthat respect. The insistence of out-of-area contractors, suchasArchitectural Products,with limited interest in themaintenanceof stable jurisdictionalarrangements inJacksonville,or even more remotely interested manufactur-ers such as Johns-Manville,on disregarding that disposi-tion, simply because of Johns-Manville's apparent insist-ence upon the application of its own national policyscarcelyseems reflective of concern for communityinterests, or of heed for the maintenance of peaceful andorderly labor relations in Jacksonville. It appears to methat,absent paramount contrary public considerations,and absent evidence of substantial economic considera-tions(ofwhich there is none here),thedeliberateoverriding of reasonable union jurisdictional agreementswhich appear to have contributed to the stabilization oflabor relations over a period of years, cannot tend otherthan to provoke action destructive of industrial peace.Indeed this case is a testimonial of that effect.In this connection it is to be noted that the existingfactual situation leaves the Iron Workers with no apparentremedy under the Act by which they can pursue their claimpeacefully.The withdrawal of the 8(b)(4)(D) chargeprevents the holding of a 10(k) hearing in which the IronWorkers might press their position before the Board, withpossible favorable result.However,the IronWorkers'valid grievance againstArchitectural Products and Johns-Manville does not, in theterms of the statute,justify retaliation against Linbeck,who, so far as the record reveals, has no control over theassignment policies of Architectural Products.The facts that Business Agent Bowden told Subcontrac-tor Blair that he had not pulled the ironworkers off the job,and that Blair should continue to work at the Linbeckproject, and that following the completion of the emergen-cy at Kennedy, Bowden returned the crew to Linbeck, andhas sinceprovided Linbeck with all the ironworkers itneeded, do not in the circumstances refute a conclusionthat the withdrawal was a consequence of work assign-ment. All these actions occurred after the instant unfairlabor practice charges were filed, and in that context are ofminimal probative value.That the Iron Workers exclusion from the Corspanerectionwas a matter of concern to them is furtherevidenced by the fact that the June 8 meeting was heldwith international union representatives participating in anapparent effort to resolve the problem.As we have seen,BusinessAgent Bowden there specifically declared hisposition to the effect that the Iron Workers were entitled tohalf the work.That,as Bowden testified,he was notinstrumental in calling that meeting and was not "interest-ed" in the work, does not belie his position that the IronWorkers shouldhave it. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Other ContentionsLinbeck was responsible for the action of ArchitecturalProducts.Again, the meeting of union representatives onJune 8 in an effort to resolve theassignmentproblem washeld in Lawson's office at the jobsite with Lawson present.TIn this context I think it a fair inference that thewithdrawal of the ironworkers from the Linbeck job hadas a purpose or object forcing or requiring Linbeck to haveArchitectual Products assign the Corspan work in accord-ance with the unions' agreement. In that situation aforeseeable tendency of the pressure on Linbeck would beto impel him to consider terminating his business relationswithArchitecturalProducts. Since Bowden's action inwithdrawing the ironworkers from Linbeck constituted astrike and inducement and encouragement of ironworkersto strike Linbeck for the purpose of forcing or requiringLinbeck to cease business relations with ArchitecturalProducts,Bowden's action constituted a violation ofSection 8(b)(4)(i)(B) of the Act by the Respondent.It is conceivable that the strike may also have had thedesign of ultimately shutting down Architectural Productsinstallation of Corspan, since removal of the Iron Workersultimately had that effect. However if that was the thought,a question I find unnecessary to determine here, that factdoes not negative the existence of the objective of havingLinbeck cease business relations with Architectural Prod-ucts.3.The Respondentcitesthecase ofN.LR.B. v.Carpenters District Council of Kansas City,439 F.2d 225(C.A. 8. 1971), and 398 F.2d II (C.A. 8, 1968), assupporting the proposition that a general contractor maynot be a neutral employer, and thus validly be subject to astrike to compel a subcontractor to hire certain employees.In that case carpenters employed by a general contractorstruck to have the general contractor require a masonarysubcontractor to hire a carpenter on his masonry crews,assertedly in accordance with area practice.It isperhapsarguable that the opinions in that case suggest that, in thecourt'sview, if a union has a valid claim that asubcontractor employ members of its union, and thegeneral contractor has retained authority to dictate themakeup of the subcontractor's work force, the union mayvalidly strike the general contractor to enforce its claim tothework.However, as I interpret the opinions in theCarpenters District Councilcase the question involved waswhether the general contractor had subcontracted awaythe right to control theselectionof the masonry crew. Thecourt, in apparent agreement with the Board, held that hehad done so and that therefore the strike by the generalcontractor's carpenters to compel the masonry subcon-tractor to hire carpenters was a violation of Section 8(b)(4)of the Act. Thus, the court said: "The general contractorby legally subcontracting the precast fabrications hasplaced it beyond his power to control the make up of thesubcontractor's employees." In the presentcaseI am citedto no reservation of authority in Linbeck to control themakeup of Architectural Products crew which installedconsidered Lawson to be an evenmore important figurein the resolution ofthe problemof the assignmentthan Architectural Productsand Johns-Manville, neither of whom, so far asit appears in the evidence,was invitedto participate in the discussions.In addition to denying that the work assignmentmotivated the transfer of the crew to the Kennedy project,the Respondent raises several other contentions.1.The Respondent asserts that Linbeck's motivationfor filing the unfair practice charge was to pressure theRespondent into supplying Linbeck with all the IronWorkers he wished, to the prejudice of other employers inthe area. As evidence of this Respondent's counsel pointsto the refusal of the General Counsel to consider anysettlement without the concurrence of Linbeck, and toLinbeck's refusal to acceptanyadjustment or settlement ofthe case without a formal Board order and consent decree.Normally in the kind of situation disclosed by the evidencehere, absent a history of recidivism or a past course ofillegal conduct, an informal settlement agreement in whichthe Respondent committed itself not to engage in any ofthe conduct with which it is charged, would have seemed tome anadequate remedy effectuating the policies of thestatute and a proper conservation of public funds. There isno adverse history disclosed here. There is no explanationas to why a formal consent decree should have beenrequiredasa condition of settlement of the case.Furthermore, the Respondent points out, it has indicateditswillingness to consider even such a decree, providedthat legitimate inability to supply ironworkers because ofshortages would not be considered an unfair labor practice.Ido not consider such facts to be a defense. Whateverunreasonableness they may reflect, they do not warrantdismissal of the complaint.2.Secondly, the Respondent contends that the evidencewill in no event sustain a conclusion that by removingthe ironworkersBowden sought to put pressure onLinbeck with an object of forcing Linbeck to cease doingbusiness with Architectural Products. As to this, I concludethat a reasonably expectable tendency of the removal ofthe crew for the reason found, would be to force or requireLinbeck to apply pressure to Architectural Products. Ithink it clear that the unions involved, including theRespondent, considered Linbeck, as the general contrac-tor,tobe a key figure in the determination of theassignment of the Corspan work, apparently even morepivotal in that respect than Architectural Products itself.Thus the April meeting of the three unions, called by theBricklayers,was held in Lawson's office with Lawsonpresent.At that meeting the Bricklayer business agent,Schuman, specifically asked Lawson to make the assign-ment to the Bricklayers. While it is true that Bowden madeno such claim or request at the meeting on behalf of theIronWorkers, as Lawson put it in his testimony, "he didn'tneed to," for the reason that the Carpenters and theBricklayers were in agreement that in any event the IronWorkers were to share in the action. And in the telephoneconversation on May 11 between Lawson and Bowden,when Lawson told Bowden that Architectural Productsand Johns-Manville did not regard the Corspan as precastmaterial,Bowden replied that as the general contractor7With respect to this meeting Lawson testified that he did not Join in thediscussionand that he merely providedtechnical information concerningthemethod by which the Corspan is attached to the building Thesignificantfact,however, is that the unions throughout apparently INTERNATIONAL ASSOCIATION,IRON WORKERS NO. 597Corspan. TheCarpenters District Councilcase is thereforenot authority helpful to the Respondent.4.Finally the Respondent argues that as the generalcontractor Linbeck has an inherent right of control over itssubcontractor. Architectural Products, a principle reflectedin some court decisions. However the right of control testenvisioned by the Respondent, and by some courts, has notbeen adopted by --the Board. See for exampleLocal UnionNo. 438, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry (George Koch Sons,Inc.)201 NLRB 59. in the absence of contrary opinion ofthe Supreme Court, the Board's views are binding on me.The case ofNationalWoodwork Manufacturers Associationv.N.L.R.B.,386 U.S. 612 (1967), cited by the Respondent,is not contrary opinion.Summary of FindingsIt is found ano concluded that by the action of BusinessAgent Bowden in arranging for the transfer of Linbeck'sironworkers to the Kennedy project on May 11, 1973, theRespondent engaged in and induced and encouragedindividuals to engage in a strike for the purpose of forcingand requiring Linbeck to cease doing business withArchitecturalProducts,therebyviolatingSection8(b)(4)(i)(B) of the Act.It is further found that the Respondent has not engagedin unfair labor practices by any action of Thomas Canady,or by any threats to Linbeck, or by the Respondentrefusing to refer ironworkers to Linbeck.CONCLUSIONS OF LAW1.Linbeck Construction Corporation and Architectur-al Products Inc., are each employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.International Association of Bridge, Structural andOrnamental IronWorkers Affiliated Local Union No.597, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.By engaging in, and by inducing and encouragingemployees of Linbeck Construction Corporation to engagein,a strike against Linbeck, with an object of forcing orrequiring Linbeck to cease doing business with Architec-tural Products Inc., the Respondent has violated Section8(b)(4)(i)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair laborpractices by (1) any action of Thomas Canady, (2) threats8 In the eventno exceptions arc filed as prodded by Sec 10246 of theRules andRegulations of the National Labor Relations Board, the findings,conclusions, and Recommended Order herein shall, as provided in Sec102 48 of the Rules aid Regulations be adopted by the Board and becomeits findings, conclusions,and order, and all objections thereto shall hedeemed waived for all purposes533by Business Agent Bowden to Linbeck, (3) refusing torefer ironworkers to Linbeck, or (4) any action violativeof Section 8(b)(4)(ii)(B) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I issue the followingrecommended:ORDERSInternationalAssociation of Bridge, Structural andOrnamental IronWorkers Affiliated Local Union No.597, AFL-CIO, its officers, agents, successors, and assigns,shall:1.Cease and desist from engaging in a strike againstLinbeck Construction Corporation, or inducing or encour-aging employees of Linbeck Construction Corporation toengage in a strike, with an object of forcing or requiringLinbeck to cease doingbusinesswith any other person.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post in conspicuous places in the Respondent'sbusiness offices, meeting halls, and all places where noticesto employees are customarily posted, copies of the attachednoticemarked "Appendix."9 Copies of said notice, onforms provided by the Regional Director for Region 12,after being signed by the Respondent's representative, shallbe posted by the Respondent immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(b)Mail to the Regional Director for Region 12,sufficient signed copies of the aforementioned notice forposting by Linbeck Construction Corporation, Linbeckwilling, at any of its places of business in Jacksonville,Florida, where notices to Linbeck's employees are custom-arily placed.(c)Notify the Regional Director for Region 12, inwriting, within 20 days after receipt of this decision, whatsteps the Respondent has taken to comply herewith.The following allegations of the complaint are dismissed:(1) that Thomas Canady authorized, ratified, or condonedemployees of Linbeck to engagein a strikeor to ceaseworking for Linbeck; (2) that John Bowden threatenedLinbeck; (3) that Respondent refused to refer ironworkersto Linbeck, and (4) that the Respondent thereby violatedSection 8(b)(4)(ii)(B) of the Act.9 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Orderof the NationalLaborRelations Board "